         Case 1:19-cv-09270-DLC Document 41
                                         40 Filed 08/19/20
                                                  08/18/20 Page 1 of 18




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                               x
                                               :
 ALPHA CAPITAL ANSTALT,
                                               :
                                               :
                                               :
                                  Plaintiff,
                                               :
                                               :
           -against-
                                               :
                                                                  Case No. 19-cv-09270 (DLC)
                                               :
 INTELLIPHARMACEUTICS
                                               :
 INTERNATIONAL INC., ISA ODIDI,
                                               :
 AMINA ODIDI, and ANDREW PATIENT,
                                               :
                                               :
                                               :
                                   Defendants.
                                               :
                                               :
                                               x

STIPULATION AND [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER

       This matter comes before the Court in the above-captioned case by stipulation of Plaintiff

Alpha Capital Anstalt and Defendants Intellipharmaceutics International, Inc, Dr. Isa Odidi, Dr.

Amina Odidi and Mr. Andrew Patient, in their own right (collectively “Defendants”, and together

with the Plaintiff, the “Parties”) for the entry of a protective order pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure and Rule 502(d) of the Federal Rules of Evidence, limiting the

review, copying, dissemination, and filing of confidential and/or proprietary documents and

information to be produced by the Parties or their respective counsel, or by any non-party, in the

course of discovery in these matters to the extent set forth below (the “Stipulation”). Having found

that the Parties, by, between, and among their respective counsel, have stipulated and agreed to

the terms set forth herein, and good causing having been shown,

       IT IS ORDERED that:
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 2 of 18




1. This Stipulation is being entered into to facilitate the production, exchange, and discovery

   of documents and information that the Parties agree merit confidential treatment. This

   Stipulation shall govern the handling of documents, depositions, deposition exhibits,

   interrogatory responses, responses to requests for admission, responses to requests for

   production, and any other information or material produced, given or exchanged by and

   among the Parties and any non-parties in the above-captioned action (the “Litigation”) in

   connection with discovery in the Litigation (such information or material hereinafter

   referred to as “Discovery Material”). All Discovery Material shall be used solely for the

   purpose of conducting this Litigation and not for any other purpose whatsoever.

2. A Producing Party (as the term is defined below) may designate Discovery Material in

   connection with this Litigation as “CONFIDENTIAL” either by notation on the document,

   statement on the record of the deposition, written notice to counsel for the Parties hereto,

   or by other appropriate means. In the case of documents produced in native, electronic

   form, the confidentiality can be designated on the placeholder sheet produced along with

   that document, or in a confidentiality metadata field. A Producing Party (as defined below)

   who designates any Discovery Material “CONFIDENTIAL” bears the burden of

   establishing the “CONFIDENTIAL” status of such Discovery Material in any situation in

   which the designation is at issue, and nothing in this Order shall be construed to alter such

   burden.

3. As used herein:

   (a) “Confidential Information” shall mean all Discovery Material, and all information

       contained therein, and other information designated as “CONFIDENTIAL,” that the

       Producing Party (as defined below) reasonably and in good faith believes constitutes




                                            2
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 3 of 18




       and/or contains any trade secret or other confidential non-public research, design,

       development, financial or commercial information, as such terms are used in Federal

       Rule of Civil Procedure 26(c)(1)(G) and any applicable case law interpreting Federal

       Rule of Civil Procedure 26(c)(1)(G).

   (b) “Document” shall have the meaning assigned in Local Rule 26.3, and shall also include

       any recorded form of information, whether in printed, electronic, or other format,

       including deposition transcripts, answers to interrogatories, and other discovery

       requests and responses.

   (c) “Producing Party” shall mean the Party to this Litigation who gives testimony or

       produces documents or other materials containing Confidential Information and/or any

       non-party producing or giving testimony concerning Confidential Information in

       connection with discovery in this Litigation, or the Party asserting the confidentiality

       designation, as the case may be.

   (d) “Receiving Party” shall mean the Party to this Litigation and/or any non-party receiving

       Confidential Information in connection with discovery in this Litigation.

4. The Receiving Party may, at any time, notify the Producing Party that the Receiving Party

   does not concur in the designation of Discovery Material as Confidential Information. The

   Parties shall meet and confer in good faith regarding any such disagreement over the

   classification of Discovery Material and if the Producing Party does not agree to change

   the designation of such Discovery Material, the Receiving Party may move the Court for

   an order removing the designation of such Discovery Material as Confidential Information.

   Upon such a motion, the Producing Party shall bear the burden to prove that the Discovery

   Material in question is Confidential Information. If such a motion is filed, the Discovery




                                              3
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 4 of 18




   Material shall be deemed Confidential Information, with the same confidentiality

   designation as asserted by the Producing Party, unless and until the Court rules otherwise.

5. Except with the prior written consent of the Producing Party or by Order of the Court,

   Confidential Information shall not be furnished, shown or disclosed to any person or entity

   except to:

   (a) counsel for the Parties to this Litigation and their associated attorneys, paralegals and
       other professional personnel (including support staff) who are directly assisting such
       counsel in the preparation of this Litigation for trial or other proceeding herein, are
       under the supervision or control of such counsel, and who have been advised of their
       obligations hereunder;

   (b) expert witnesses or consultants who are employed or retained by a Party in connection
       with the prosecution or defense of this Litigation, and members of the expert witnesses’
       or consultants’ staff working under the expert witnesses’ or consultants’ supervision,
       provided, however, that such Confidential Information is furnished, shown or disclosed
       to them in accordance with Paragraph 7 hereof;

   (c) third-party vendors or consultants retained by the Parties or their counsel to furnish
       technical services in connection with this Litigation and who have been advised of their
       obligations hereunder;

   (d) the Court and court personnel, if filed in accordance with Paragraph 14 hereof;

   (e) an officer before whom a deposition is taken, including stenographic reporters,
       videographers and any necessary secretarial, clerical or other personnel of such officer,
       if furnished, shown or disclosed in accordance with Paragraph 10(a)-(b) hereof;

   (f) trial and deposition witnesses, if furnished, shown or disclosed in accordance with
       Paragraphs 9 and 01(a)-(b), respectively, hereof;

   (g) personnel of the Parties actually engaged in assisting in the preparation of this
       Litigation for trial or other proceeding herein and who have been advised of their
       obligations hereunder;

   (h) former personnel of the Parties actually engaged in assisting in the preparation of this
       Litigation for trial or other proceeding herein provided, however, that such Confidential
       Information is furnished, shown or disclosed to them in accordance with Paragraph 6
       hereof;

   (i) any mediator or arbitrator engaged by the Parties to this Litigation;




                                            4
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 5 of 18




   (j) the insurers and reinsurers of the Parties to this Litigation, and counsel to such insurers
       and reinsurers as necessary for the prosecution or defense of this Litigation; and

   (k) any other person agreed to by the Parties.

6. Before any disclosure of Confidential Information is made pursuant to Paragraphs 5(b) or

   5(h) hereof, counsel for the Receiving Party shall obtain from the intended recipient of the

   Confidential Information such person’s written undertaking, in the form of Exhibit A

   attached hereto, to comply with and be bound by its terms.

7. Confidential Information shall be utilized by the Receiving Party only for purposes of this

   Litigation, or the enforcement of insurance rights with respect to this Litigation, and for no

   other purposes.

8. All depositions shall presumptively be treated as Confidential Information subject to this

   Stipulation during the deposition and until twenty-one (21) days after the final transcript

   of said deposition is received by counsel for each of the Parties, unless otherwise specified

   in writing or on the record of the deposition by the Producing Party. At or before the end

   of such twenty-one (21) day period, the deposition, or pages thereof, may be designated

   for future purposes as Confidential Information by any Party or, where applicable, by the

   non-party providing the deposition testimony.

9. Should the need arise for any of the Parties to disclose Confidential Information during any

   hearing or trial before the Court, including through argument or the presentation of

   evidence, such Party may do so only after taking such steps as the Court shall deem

   necessary to preserve the confidentiality of such Confidential Information.

10. This Stipulation shall not preclude counsel for the Parties from using Confidential

   Information during any deposition in this Litigation, provided that prior to any such use,

   the Party intending to use Confidential Information shall: (a) provide a copy of this



                                             5
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 6 of 18




   Stipulation to the witness, and others to whom disclosure is intended to be made; (b)

   explain the Stipulation to said persons and/or cause them to read the Stipulation; and (c)

   obtain from said persons properly executed undertakings, in the form of Exhibit A attached

   hereto, if such persons are not covered by Paragraph 6 of this Stipulation. Should any

   deponent refuse to execute the undertaking before or at the deposition, counsel for the

   Parties may still use the Confidential Information during the deposition, and the Parties

   agree that the use of such Confidential Information during the deposition shall not negate

   its treatment as Confidential Information pursuant to this Stipulation. Counsel shall retain

   copies of the signed “Exhibit A” forms until the termination of this Litigation. The Parties

   shall act in good faith to eliminate, whenever possible, the expenditure of “on the record”

   time to effectuate or confirm compliance with this paragraph at any deposition.

11. A Party may designate as Confidential Information any Discovery Material produced or

   given by any non-party to this case, or any portion thereof. In the case of documents,

   designation shall be made by notifying all counsel, in writing, of those documents that are

   to be stamped and treated as Confidential Information at any time up to thirty (30) days

   after actual receipt of copies of those documents by counsel for the Party asserting the

   confidentiality designation. Prior to the expiration of such thirty (30) day period (or until

   a designation is made by counsel, if such a designation is made in a shorter period of time),

   all such documents shall be treated as Confidential Information. In the case of testimony,

   designation shall be made by notifying all counsel, in writing, of those portions of a

   transcript which are to be stamped or otherwise treated as Confidential Information at any

   time up to thirty (30) days after the final transcript is received by counsel for the Party

   asserting the confidentiality designation.




                                                6
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 7 of 18




12. As to the filing of Discovery Material that has previously been designated as comprising

   or containing Confidential Information, any Receiving Party who seeks to file with the

   Court any Discovery Material that has previously been designated by any Producing Party

   as comprising or containing Confidential Information, and any pleading, brief or

   memorandum which reproduces, paraphrases or discloses Confidential Information, shall

   either (a) obtain the Producing Party’s permission to remove the confidentiality designation

   for the Confidential Information, or (b) obtain leave of the Court to file the Discovery

   Material under seal. The sealing request shall include (1) one full set of the documents with

   the words, phrases, or paragraphs to be redacted highlighted, and; (2) one partial set of

   solely those pages on which the party seeks to redact material. If leave is granted, Parties

   shall file redacted copies with the Clerk of Court. The Parties shall use their best efforts to

   minimize such sealing. The Parties will comply with Federal Rule of Civil Procedure 5.2

   pertaining to redacted filings and shall refrain from including, or shall partially redact

   where inclusion is necessary, personal data identifiers from all documents filed with the

   Court or used as exhibits in any hearing or at trial, unless otherwise ordered by the Court.

   In the event that any “CONFIDENTIAL” material is filed, such material, and any

   pleadings, motions or other papers filed with the Court disclosing any such material, shall

   be filed in compliance with Federal Rule of Civil Procedure 26(c).

13. Any person receiving Confidential Information shall not reveal or discuss such information

   with any person not entitled to receive such information under the terms hereof.

14. The recipient of any “CONFIDENTIAL” material that is provided under this Order shall

   maintain such material in a secure and safe area and shall exercise the same standard of

   due and proper care with respect to the storage, custody, use and/or dissemination of such




                                             7
     Case 1:19-cv-09270-DLC Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 8 of 18




   material as is exercised by the recipient with respect to its own proprietary material.

   “CONFIDENTIAL” material shall not be copied, reproduced, summarized, extracted or

   abstracted, except to the extent that such copying, reproduction, summarization, extraction

   or abstraction is reasonably necessary for the conduct of this Litigation. All such copies,

   reproductions, summarizations, extractions, and abstractions shall be subject to the terms

   of the Order and labeled in the same manner as the designated material on which they are

   based.

15. The production or disclosure of Confidential Information shall in no way constitute a

   waiver of each Party’s right to object to the production or disclosure of other information

   in this Litigation or in any other action.

16. To the maximum extent permitted by law, the undersigned agree, and the Court orders, that

   the production of documents by a Producing Party shall be governed by Federal Rule of

   Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502 regarding production of

   documents, electronically stored information, or information protected by the attorney-

   client privilege, the work product doctrine, or any other privilege or protection from

   disclosure recognized under applicable law. This Order shall be interpreted to provide the

   maximum protection allowed by Federal Rule of Evidence 502.

17. The procedure set forth below is intended to provide the Producing Party or any other party

   purporting to hold a privilege with an efficient method for retrieving or “clawing back”

   Confidential Information that has been produced, subject to any resolution of any dispute

   over the privileged or protected status of the Confidential Information, and for foreclosing

   any arguments of waiver.




                                                8
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 9 of 18




18. A Producing Party’s disclosure in connection with this Litigation of one or more

   documents that such Producing Party believes constitute, contain or reflect information

   otherwise protected by the attorney-client privilege, the common interest privilege, the

   work product doctrine or any other privilege or immunity from discovery (“Privileged

   Documents”), shall not constitute a waiver with respect to such Privileged Documents or

   generally of such privilege or immunity. If a Receiving Party receives materials that appear

   to be subject to an attorney-client privilege, the common interest privilege, or otherwise

   protected by a discovery privilege or immunity, the Receiving Party must refrain from

   further use or examination of the materials that may be privileged, and shall immediately

   notify the Producing Party, in writing, that he or she possesses material that appears to be

   privileged. In the event a Producing Party discovers it has disclosed Privileged Documents,

   the Producing Party may provide notice to the other Parties advising of the disclosure and

   requesting return or destruction of the Privileged Documents. Upon such notice, the

   Receiving Party shall make no further use or examination of the Privileged Documents and

   shall immediately segregate them in a manner that will prevent further disclosure or

   dissemination of their contents, and, within ten (l0) days of receiving such notice of

   production of Privileged Documents, the Receiving Party shall destroy or return all original

   documents identified by the Producing Party in such notice (whether electronic or hard

   copy), shall destroy or delete any and all copies (whether electronic or hard copy), and shall

   expunge from any other document, information or material derived from the produced

   Privileged Documents.      To the extent the Receiving Party provided any disclosed

   Privileged Documents to any other person or non-party, the Receiving Party shall promptly

   make reasonable efforts to retrieve and destroy such Privileged Documents and notify the




                                             9
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 10 of 18




   Producing Party that it has done so. The party clawing back the produced Privileged

   Documents will provide the Receiving Party with a privilege log that reasonably identifies

   the basis for the assertion of privilege.

19. If, based on (1) the privilege log entries provided to the Receiving Party by the Producing

   Party, or (2) the Receiving Party’s review of documents that occurred prior to the assertion

   of privilege and claw-back, there is a dispute over whether the clawed back documents at

   issue are protected from disclosure by virtue of a privilege or immunity from discovery,

   the original documents shall nevertheless be immediately destroyed or returned to the

   Producing Party along with all copies (whether electronic or hard copy) thereof. All

   counsel shall undertake reasonable efforts to resolve the issue of whether the documents

   are privileged without court intervention. To the extent counsel cannot resolve the issue,

   the Receiving Party may bring a motion to compel production of the Privileged Documents,

   but may not assert as a ground for compelling production the fact or circumstance that the

   Privileged Documents had already been produced. In conjunction with such a motion, the

   Receiving Party may request the Court review in camera the clawed back documents at

   issue, and, if the Court so orders, the Producing Party shall provide the Privileged

   Documents under seal to the Court for in-camera review. In the event of a motion to

   compel production of the Privileged Documents, the burden is on the Producing Party to

   provide, in its opposition to the motion to compel, information regarding the content and

   context of the Privileged Documents sufficient to establish the applicability of any asserted

   privilege or immunity from discovery.

20. If a Receiving Party learns that, by inadvertence or otherwise, it disclosed Confidential

   Information it has received from a Producing Party to any person or in any circumstance




                                               10
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 11 of 18




   not authorized under this Order, the Receiving Party must promptly, after discovery of the

   disclosure, (a) notify the relevant Producing Party in writing of the unauthorized

   disclosure(s) and the identity of such persons(s) to whom Confidential Information was

   disclosed, (b) make reasonable efforts to retrieve all copies of the Discovery Material

   containing Confidential Information from the person or persons to whom unauthorized

   disclosures were made (the “Unauthorized Recipient(s)”), (c) inform the Unauthorized

   Recipient(s) of all the terms of this Stipulation, and (d) request the Unauthorized

   Recipient(s) to execute the undertaking attached hereto as Exhibit A.

21. The provisions of this Stipulation shall be binding upon the Parties. All modifications of,

   waivers of and amendments to this Stipulation must be in writing and signed by, or on

   behalf of, the Parties.

22. This Stipulation is entered into without prejudice to the right of any Party to seek relief

   from, or modification of, this Stipulation or any provisions thereof by properly noticed

   motion to the Court or to challenge any designation of confidentiality as inappropriate

   under the Federal Rules of Civil Procedure or other applicable law.

23. This Stipulation may be changed by further order of this Court, and without prejudice to

   the rights of a Party to move for relief from any of its provisions, or to seek or agree to

   different or additional protection for any particular material or information.

24. In the event that additional Parties join or are joined in this Litigation, they shall not have

   access to Confidential Information until the newly joined Party, by its counsel, has

   executed and filed with the Court its agreement to be fully bound by this Stipulation.




                                              11
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 12 of 18




25. The Parties agree to be bound by the terms of this Stipulation pending the entry by the

   Court of this Stipulation, and any violation of its terms shall be subject to the same penalties

   and sanctions, as if this Stipulation had been entered by the Court.

26. If any Receiving Party is subpoenaed in any other action or proceeding, is served with a

   document demand or is otherwise compelled by law to produce documents (collectively, a

   “Demand”), and such Demand seeks Discovery Material that was produced or designated

   as Confidential Information, or that reflects or contains Confidential Information, by

   someone other than the Receiving Party, the Receiving Party shall give prompt written

   notice by hand or electronic or facsimile transmission, within ten (10) business days of

   receipt of such Demand, to the Party or its counsel who produced or designated the material

   as Confidential Information. The Receiving Party shall not produce any of the Producing

   Party’s Confidential Information, unless court-ordered or otherwise required by law, for a

   period of at least ten (10) days after providing the required notice to the Producing Party.

   If, within ten (10) days of receiving such notice, the Producing Party gives notice to the

   Receiving Party that the Producing Party opposes production of its Confidential

   Information, the Receiving Party shall object, citing this Stipulation, and not thereafter

   produce such Confidential Information, except as required by law. The Producing Party

   shall be solely responsible for pursuing any objection to the requested production. Nothing

   herein shall be construed as requiring the Receiving Party or anyone else covered by this

   Stipulation to challenge or appeal any order requiring production of Confidential

   Information covered by this Stipulation, or to subject itself to any penalties for non-

   compliance with any legal process or order, or to seek any relief from this Court. In the

   event that Confidential Information is produced to a non-party to this Stipulation in




                                             12
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 13 of 18




   response to a Demand, such Discovery Material shall continue to be treated in accordance

   with the designation as Confidential by the Parties to this Stipulation.

27. To the extent a Receiving Party is required to disclose Confidential Information produced

   in the Litigation, without a subpoena or other form of legal process, by a regulatory or

   supervisory agency exercising its visitorial powers pursuant to 12 U.S.C. § 484 and/or 12

   C.F.R. § 7.4000 (“Regulatory Demand”) and compliance with the Regulatory Demand

   renders the Party unable to comply Paragraph 26 hereof, the Party may comply with the

   Regulatory Demand and shall give prompt written notice by hand or electronic or facsimile

   transmission as soon as is practicable following receipt of the Regulatory Demand and no

   later than the time at which the Party produces the Confidential Information in response to

   the Regulatory Demand.

28. Any Party, in conducting discovery from non-parties in connection with the Litigation,

   shall provide any non-party from which it seeks discovery with a copy of this Order so as

   to inform each such non-party of his, her or its rights herein. If a non-party provides

   discovery to any Party in connection with the Litigation, the provisions of this Order shall

   apply to such discovery as if such discovery were being provided by a Party. Under such

   circumstances, the non-party shall have the same rights and obligations under the Order as held

   by the Parties. For the avoidance of doubt, non-parties may designate Discovery Material as

   Confidential Information pursuant to Paragraph 3(a) as set forth herein.

29. This Stipulation shall continue to be binding after the conclusion of this Litigation except

   (a) that there shall be no restriction on documents that are used as exhibits in Court (unless

   such exhibits were filed under seal and never unsealed); and (b) that a Party may seek the




                                             13
    Case 1:19-cv-09270-DLC Document 41
                                    40 Filed 08/19/20
                                             08/18/20 Page 14 of 18




   written permission of the Producing Party or further order of the Court with respect to

   dissolution or modification of the Stipulation.

30. Nothing herein shall be deemed to waive any privilege recognized by law, or shall be

   deemed an admission as to the admissibility in evidence of any facts or documents revealed

   in the course of disclosure.

31. Within ninety (90) days after the final termination of this Litigation by settlement

   (including, to the extent applicable, final court approval of such settlement) or exhaustion

   of all appeals, all Confidential Information produced or designated and all reproductions

   thereof, shall be returned to the Producing Party or shall be destroyed, at the option of the

   Producing Party, which option shall be communicated in writing to the Receiving Party

   promptly. In the event that any Producing Party opts for destruction of its Confidential

   Information, the Receiving Party shall certify, in writing, within ninety (90) days of the

   final termination of this Litigation that it has undertaken its best efforts to destroy such

   physical objects and documents, and that such physical objects and documents have been

   destroyed to the best of its knowledge. For the avoidance of doubt, experts, third-party

   vendors and consultants who have received Confidential Information shall also be required

   to return or destroy such Confidential Information pursuant to the terms of this paragraph.

32. Except as specifically provided herein, the terms, conditions, and limitations of this Order

   shall survive the termination of this Litigation.

   The parties are directed to the Court's Individual Practices for
   instructions on filing documents under seal.
   Dated: August 19, 2020




                                             14
Case 1:19-cv-09270-DLC Document 41
                                40 Filed 08/19/20
                                         08/18/20 Page 15 of 18




                                15
        Case 1:19-cv-09270-DLC Document 41
                                        40 Filed 08/19/20
                                                 08/18/20 Page 16 of 18




                                           EXHIBIT A


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                               x
                                               :
 ALPHA CAPITAL ANSTALT,
                                               :
                                               :
                                               :
                                  Plaintiff,
                                               :
                                               :
           -against-
                                               :
                                                                  Case No. 19-cv-09270 (DLC)
                                               :
 INTELLIPHARMACEUTICS
                                               :
 INTERNATIONAL INC., ISA ODIDI,
                                               :
 AMINA ODIDI, and ANDREW PATIENT,
                                               :
                                               :
                                               :
                                   Defendants.
                                               :
                                               :
                                               x


         UNDERTAKING FOR THE USE OF CONFIDENTIAL INFORMATION


I, _________________, state that:

1.     My business address is _____________________________________________________

2.     My present employer is ____________________________________________________

3.     My present occupation or job description is ____________________________________

4.     I have received a copy of the Stipulation and Confidentiality and Protective Order (the

“Stipulation”) entered in the above-entitled consolidated actions (the “Litigation”) on

____________________

5.     I have carefully read and understand the provisions of the Stipulation.

6.     I will comply with all of the provisions of the Stipulation.




                                                16
        Case 1:19-cv-09270-DLC Document 41
                                        40 Filed 08/19/20
                                                 08/18/20 Page 17 of 18




7.      I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

and will use only for purposes of this Litigation, any Confidential Information that is disclosed to

me.

8.      At the conclusion of my work on this matter, I will return or destroy, to the extent

permitted by law, all Confidential Information that comes into my possession, and documents or

things that I have prepared relating thereto, to counsel for the Party by whom I am employed or

retained, or to counsel from whom I received the Confidential Information.

9.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Stipulation in this Litigation.



Dated: _____________                          By: ______________________________________




                                                 17
      Case 1:19-cv-09270-DLC Document 41
                                      40 Filed 08/19/20
                                               08/18/20 Page 18 of 18




                                  ORDER

     IT IS SO ORDERED.



DATED: ________________________   __________________________________________
                                  HONORABLE DENISE L. COTE
                                  UNITED STATES DISTRICT JUDGE
